DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Request for Continued Examination
The request for continued examination filed on 12/4/2020 has been entered and made of record. Claims 1-2, 8-9, and 15-16 are amended. Claims 1-20 are pending.



Drawings
The drawings filed on 12/20/2019 were accepted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 12-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ge (US 20110158557 A1) in view of Bissell (US 20120194519 A1) and Perlman (WO2009073831A1; filed 12/4/2008).

With regards to claim 1, Ge discloses a computer-implemented method, comprising: receiving, at a server associated with a website and from a terminal device, a request for a webpage, wherein the webpage comprises an image, and wherein the server stores a first set of HyperText Markup Language (HTML) code that is associated with the webpage; dividing, the image into a plurality of sub-images; … sequential display of each sub-image on the terminal device (Ge, abstract: “The storage unit stores at least one image and sub-images corresponding to each image. Each sub-image is assigned with a priority value. The processing unit includes an image searching module, an order determining module, and an image transmitting module. The image searching module is configured to search the sub-images of an image in the storage unit responding to a request for images from a terminal device.” Paragraph 13: “The position identifier of each of the sub-images corresponding to one image is employed to determine where each of the sub-images is displayed on an associated webpage”).
However, Ge does not disclose determining, by the server, code corresponding to each sub-image of the image; and in response to the request for the webpage, transmitting, by the server and using a single communication channel, a second set of HTML code including the code corresponding to each sub-image of the image and the first set of HTML code to the terminal device.
 Bissell teaches determining, by the server, code corresponding to each sub-image of the image; and in response to the request for the webpage, transmitting, by the server … a second set of HTML code including the code corresponding to each sub-image of the image and the first set of HTML code to the terminal device (Bissell, paragraph 55: “In one embodiment, the HTML response is further rewritten to include a script to cause browser 112 to request and receive full-resolution versions of images 313. Such requests can be transmitted asynchronously, so that browser 112 need not wait to receive such full-resolution images 313 before proceeding with the rendering of web page 310.” The code corresponding to each sub-image is being interpreted as the script that requests the sub-images and not the code that makes up the images themselves when it comes to Bissell. Note that code that makes up the sub-images does not need to be sent with the first set of HTML in a single communication using this interpretation of claim 1).
It would have been obvious to a person of ordinary skill in the art before the time of filing to have combined Ge and Bissell such that the original HTML is rewritten such that images that aren’t loaded immediately with the webpage are transmitted later using JavaScript and Base64 encoding. This would have enabled “the full-resolution images 313 [to] be retrieved and rendered after web page has already been initially displayed, and even after user 307 has already begun to interact with web page 310” (Bissell, paragraph 55).
Also, Perlman teaches transmitting, by the server and using a single communication channel, a second set of HTML code (Perlman, abstract: “transmitting the data packets containing the tiles over a communication channel from a server to a client”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ge and Perlman such that the transmitted data was organized into a set of packets to be sent in an organized manner over a communication channel. This combination would have “decreases the latency and the peak bandwidth requirements for transmitting data” (Perlman, paragraph 153).

With regards to claim 5, which depends on claim 1, Ge discloses wherein the image is fully displayed on the terminal device after each sub-image is rendered to the webpage (Ge, abstract: “The image transmitting module is configured to transmit the searched sub-images in the predetermined order to the terminal device via a network.”).

With regards to claim 6, which depends on claim 1, Ge does not disclose yet Bissell teaches further comprising storing, by the server, the second set of HTML code (Bissell, paragraph 55: “In one embodiment, the HTML response is further rewritten to include a script . 
It would have been obvious to a person of ordinary skill in the art before the time of filing to have combined Ge and Bissell such that the images that aren’t loaded immediately with the webpage are transmitted later using JavaScript and Base64 encoding. This would have enabled “the full-resolution images 313 [to] be retrieved and rendered after web page has already been initially displayed, and even after user 307 has already begun to interact with web page 310” (Bissell, paragraph 55).


Claims 8, 12-13, 15, and 19-20 recite substantially similar limitations to claims 1 and 5-6 and are thus rejected along the same rationales.



Claims 2-4, 7, 9-11, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of Bissell and Perlman and further in view of Krassner (US 20100153544 A1).

With regards to claim 2, which depends on claim 1, Ge does not disclose wherein determining the second set of HTML code comprises: generating code corresponding to each sub-image; determining a sorting sequence of the sub-images based on an up-down position relationship between the sub-images; sequentially writing the code corresponding to each sub-image into JavaScript (JS) code that is included in the first set of the HTML code based on the sorting sequence; and determining the second set of HTML code, wherein the second set of HTML code is generated by writing the JS code that includes the generated code corresponding to each sub-image into the first set of HTML code.
However, Bissell teaches wherein determining the second set of HTML code comprises: generating code corresponding to each image… writing the code corresponding to each image into JavaScript (JS) code that is included in the first set of the HTML code… and determining the second set of HTML code, wherein the second set of HTML code is generated by writing the JS code that includes the generated code corresponding to each image into the first set of HTML code (Bissell, paragraph 55: “In one embodiment, the HTML response is further rewritten to include a script to cause browser 112 to request and receive full-resolution versions of images 313. Such requests can be transmitted asynchronously, so that browser 112 need not wait to receive such full-resolution images 313 before proceeding with the rendering of web page 310.”). 
It would have been obvious to a person of ordinary skill in the art before the time of filing to have combined Ge and Bissell such that the images that aren’t loaded immediately with the webpage are transmitted later using JavaScript and Base64 encoding. This would have enabled “the full-resolution images 313 [to] be retrieved and rendered after web page has already been initially displayed, and even after user 307 has already begun to interact with web page 310” (Bissell, paragraph 55).
Krassner teaches determining a sorting sequence of the sub-images based on an up-down position relationship between the sub-images; sequentially transmitting code corresponding to each sub-image… based on the sorting sequence (Krassner, paragraph 10: “As a viewer scrolls through a content page (whether up and down or left and right) or the viewer's browser window dimensions change, the correlator code periodically checks data from the viewer's browser regarding the viewer's browser window scrolling position and dimensional coordinates and when there is correspondence between the browser window dimensional and scrolling position coordinates and the coordinates for the content page triggering area (which may be partial correspondence or full correspondence, or correspondence with coordinates that are a pre-defined distance outside the viewer's browser dimensional and scrolling position coordinates), the query string link is activated, the correlator code dynamically generates HTML code and tags inside the previously generated HTML marker where the content will be rendered and the content is rendered in the designated content page rendering area.”).
It would have been obvious to a person of ordinary skill in the art before the time of filing to have combined Ge and Krassner such that the order in which the sub-images are loaded are based on when the user is about to view them. This would have enabled “bandwidth and other communications resources [to be] utilized more effectively and efficiently” (Krassner, paragraph 10).


wherein generating the code corresponding to each sub-image further comprises generating Base64 code corresponding to the sub-image through a Base64 encoding method (Bissell, Paragraph 86: "The image data is included directly in an HTML image tag element attribute, for example as base64-encoded text").
It would have been obvious to a person of ordinary skill in the art before the time of filing to have combined Ge and Bissell such that the images that aren’t loaded immediately with the webpage are transmitted later using JavaScript and Base64 encoding. This would have enabled “the full-resolution images 313 [to] be retrieved and rendered after web page has already been initially displayed, and even after user 307 has already begun to interact with web page 310” (Bissell, paragraph 55).


With regards to claim 4, which depends on claim 2, Ge does not disclose yet Bissell teaches further comprising: receiving, at the terminal device, the second set of HTML code; running the JS code included in the second set of HTML code to write the code corresponding to each sub-image into a corresponding image tag; and rendering each sub-image to the webpage by using the corresponding image tag (Bissell, paragraph 55: “In one embodiment, the HTML response is further rewritten to include a script to cause browser 112 to request and receive full-resolution versions of images 313. Such requests can be transmitted asynchronously, so that browser 112 need not wait to receive such full-resolution images 313 before proceeding with the rendering of web page 310.”). 
It would have been obvious to a person of ordinary skill in the art before the time of filing to have combined Ge and Bissell such that the images that aren’t loaded immediately with the webpage are transmitted later using JavaScript and Base64 encoding. This would have enabled “the full-resolution images 313 [to] be retrieved and rendered after web page has already been initially displayed, and even after user 307 has already begun to interact with web page 310” (Bissell, paragraph 55).


With regards to claim 7, which depends on claim 2, Ge does not disclose yet Krassner teaches further comprising sequentially rendering, by the terminal device, each sub-image based on the sorting sequence (Krassner, paragraph 10: “As a viewer scrolls through a content page (whether up and down or left and right) or the viewer's browser window dimensions change, the correlator code periodically checks data from the viewer's browser regarding the viewer's browser window scrolling position and dimensional coordinates and when there is correspondence between the browser window dimensional and scrolling position coordinates and the coordinates for the content page triggering area (which may be partial correspondence or full correspondence, or correspondence with coordinates that are a pre-defined distance outside the viewer's browser dimensional and scrolling position coordinates), the query string link is activated, the correlator code dynamically generates HTML code and tags inside the previously generated HTML marker where the content will be rendered and the content is rendered in the designated content page rendering area.”).
It would have been obvious to a person of ordinary skill in the art before the time of filing to have combined Ge and Krassner such that the order in which the sub-images are loaded are based on when the user is about to view them. This would have enabled “bandwidth and other communications resources [to be] utilized more effectively and efficiently” (Krassner, paragraph 10).

Claims 9-11, 14, and 16-18 recite substantially similar limitations to claims 2-4 and 7 and are thus rejected along the same rationales.



Response to Arguments

Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but they are not persuasive. Applicant argues that the combination of Ge, Bissell and Perlman does not teach the amended independent claims (1, 8, and 15) because they do not teach sending both a first and second set of HTML code in a single communication channel. However, as noted above in the updated rejection to claim 1, Bissell does teach sending the first and second set of HTML code because the second set of HTML code (which corresponds to each sub-image) is being interpreted as the code that is inserted into 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hodgart (US 20160117061 A1): Uses Base64 in image transmission from a website.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178